Appeals from judgments of the Court of Claims; in the Lines case from a judgment for personal injuries; and in the Michael case from a judgment for property damage. In the Lines case there is a cross-appeal by claimant on the ground that his award was inadequate. The accident happened on Route No. 9, a main State highway, south of the village of Fishkill in Dutchess county. At the time the Michael car was stopped on the east side of the highway and partly thereon, while Lines was standing with one foot on the running board of the car and talking to the driver. A convoy of National Guard trucks approached from the south. There was no traffic from the north. The concrete part of the highway was twenty-seven feet wide. Several trucks passed to the west of Lines, but one of them did not turn to its left seasonably enough and struck both the Michael car and Lines. It was found that the driver of the truck was negligent and that Lines and the driver of the Michael car were free from contributory negligence. Judgments affirmed, with costs to claimants. The cross-appeal of Lines on the ground of inadequacy is dismissed, without costs. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur.